12 A.3d 204 (2011)
205 N.J. 70
In the Matter of Donald H. MINTZ, an Attorney At Law (Attorney No. XXXXXXXXX).
M-880 September Term 2010, 067609
Supreme Court of New Jersey.
February 15, 2011.

ORDER
This matter having been duly presented to the Court on the application of DONALD H. MINTZ of EAST HANOVER, through his counsel, Stephen S. Weinstein, Esquire, and with the consent of the Office of Attorney Ethics, and the Office of Attorney Ethics and DONALD H. MINTZ having agreed that respondent lacks the capacity to engage in the practice of law and to assist counsel in his defense of pending ethics charges, and that respondent should be transferred to disability inactive status pursuant to Rule 1:20-12(e);
And good cause appearing;
It is ORDERED that DONALD H. MINTZ is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that DONALD H. MINTZ is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that DONALD H. MINTZ comply with Rule 1:20-20 governing incapacitated attorneys; and it is further
ORDERED that the disciplinary proceedings against DONALD H. MINTZ are *205 hereby deferred, effective immediately, and until the further Order of the Court.